Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
5.	Claims 1 and 9-10  are rejected under 35 U.S.C. 102(a)(1) as being as anticipated by or, in the alternative, under 35 U.S.C. 103(a)  as obvious over Endoh (US 20140016834 A1) and Nakajima (JPH0757092A).
Regarding claim 1, Endoh (Figs. 1-30) discloses a fingerprint processing device, comprising, 
at least one memory configured to store instructions (e.g., storage unit as shown in Figs. 1-5 and 30; [0196]); and 
at least one processor (e.g., processing unit as shown in Figs. 1-5 and 30; [0196]) configured to execute the instructions to: 
determine a predetermined number of feature points selected in descending order of a representativeness based on a first degree among a plurality of feature points of a fingerprint specified in a fingerprint image of a matching source, the first degree representing a smallest distance among first distances to other feature points, as representative feature points used in match processing of the fingerprint (e.g., Figs. 9-10 and [0099]-[0100], [0153]-[0154]; feature points are selected in an ascending order of feature point numbers, which correspond to a descending order of a shortest distance of a selected feature point to other feature points, the selected feature points are used in fingerprint matching). 

The examiner further cites Nakajima as a reference. Nakajima (Figs. 1-21) discloses a fingerprint processing device similar to that disclosed by Endoh, comprising, 
at least one memory configured to store instructions (Fig. 2; memory 2-2; [0007]); and 
at least one processor (Fig. 2; CPU 2-1) configured to execute the instructions to: 
determine a predetermined number of feature points selected in descending order of a representativeness based on a first degree among a plurality of feature points of a fingerprint specified in a fingerprint image of a matching source, the first degree representing a smallest distance among first distances to other feature points, as representative feature points used in match processing of the fingerprint (e.g., Figs. 1 and 12-14 and [0020]; feature points are selected in a descending order of a representativeness based on the importance of the feature points as representative feature points in fingerprint matching, the importance representing a shortest distance between feature points). 

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to combine the teaching from Endoh with Nakajima. The combination/motivation would be to process the fingerprint images to obtain accurate and reliable features to effectively determine the identity of a user.

Regarding claim 9, Endoh (Figs. 1-30) discloses a fingerprint processing method comprising, determining a predetermined number of feature points selected in descending order of a representativeness based on a first degree among a plurality of feature points of a fingerprint specified in a fingerprint image of a matching source, the first degree representing a smallest distance among first distances to other feature points, as representative feature points used in match processing of the fingerprint (e.g., Figs. 9-10 and [0099]-[0100], [0153]-[0154]; feature points are selected in an ascending order of feature point numbers, which correspond to a descending order of a shortest distance of a selected feature point to other feature points, the selected feature points are used in fingerprint matching). The examiner further cites Nakajima as a reference. Nakajima (Figs. 1-21) discloses a fingerprint processing method comprising, determining a predetermined number of feature points selected in descending order of a representativeness based on a first degree among a plurality of feature points of a fingerprint specified in a fingerprint image of a matching source, the first degree representing a smallest distance among first distances to other feature points, as representative feature points used in match processing of the fingerprint (e.g., Figs. 1 and 12-14 and [0020]; feature points are selected in a descending order of a representativeness based on the importance of the feature points as representative feature points in fingerprint matching, the importance representing a shortest distance between feature points). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to combine the teaching from Endoh with Nakajima. The combination/motivation would be to process the fingerprint images to obtain accurate and reliable features to effectively determine the identity of a user.

Regarding claim 10, Endoh (Figs. 1-30) discloses a non-transitory computer-readable recording medium storing a program that causes a computer to execute processes (e.g., storage unit and processing unit as shown in Figs. 1-5 and 30; [0196]), the processes comprising: determining a predetermined number of feature points selected in descending order of a representativeness based on a first degree among a plurality of feature points of a fingerprint specified in a fingerprint image of a matching source, the first degree representing a smallest distance among first distances to other feature points, as representative feature points used in match processing of the fingerprint (e.g., Figs. 9-10 and [0099]-[0100], [0153]-[0154]; feature points are selected in an ascending order of feature point numbers, which correspond to a descending order of a shortest distance of a selected feature point to other feature points, the selected feature points are used in fingerprint matching).

The examiner further cites Nakajima as a reference. Nakajima (Figs. 1-21) discloses a fingerprint processing device similar to that disclosed by Endoh, wherein a non-transitory computer-readable recording medium storing a program that causes a computer to execute processes (Fig. 2; memory 2-2 and CPU 2-1; [0007]), the processes comprising: determining a predetermined number of feature points selected in descending order of a representativeness based on a first degree among a plurality of feature points of a fingerprint specified in a fingerprint image of a matching source, the first degree representing a smallest distance among first distances to other feature points, as representative feature points used in match processing of the fingerprint (e.g., Figs. 1 and 12-14 and [0020]; feature points are selected in a descending order of a representativeness based on the importance of the feature points as representative feature points in fingerprint matching, the importance representing a shortest distance between feature points). 

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to combine the teaching from Endoh with Nakajima. The combination/motivation would be to process the fingerprint images to obtain accurate and reliable features to effectively determine the identity of a user.
Allowable Subject Matter
6.	Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to an apparatus and a method for fingerprint image processing. The closet prior arts, Endoh (US 20140016834 A1), Moghaddam (US 20030076985 A1), Watanabe (US 20070036400 A1), Fujii (US 6233348 B1), Fukuda (US 20150193665 A1), Bolle (US 6072895 A), Kamakura (US 20110001607 A1), Califano (US 6041133A), and Nakajima (JPH0757092A), individually or in combination, discloses a fingerprint processing device and a fingerprint processing method similar to the claimed invention, but fails to teach the at least one processor is configured to execute the instructions to determine the predetermined number of feature points selected in descending order of a representativeness based on the first degree and a second degree among the plurality of feature points, the second degree representing a smallest distance among second distances to a plurality of pixel regions having an image clarity lower than a predetermined value among a plurality of pixel regions specified in the fingerprint image, as the representative feature points.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Moghaddam (US 20030076985 A1), Fujii (US 6233348 B1) and Fukuda (US 20150193665 A1) are cited to teach biometric information processing.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691